FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 November 30, 2012 Filed Via EDGAR (CIK No. 0000837274) Jason Fox, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Templeton Variable Insurance Products Trust (the “Registrant” or “Trust”) (File No. 811-05583) Dear Mr. Fox: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find described below the Registrant’s responses to the comments of the staff (“Comments”) of the U.S. Securities and Exchange Commission (the “Commission”), that you provided on October26, 2012 with regard to the Trust’s filing on FormN‑CSR filed with the Commission on August30, 2012. Each Comment is summarized below, followed by the Registrant’s response to the Comment. 1.
